Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/852,872, which was filed 04/20/20. Claims 1-12 are pending in the application and have been considered.

Information Disclosure Statement
The listing of references in the specification (see pages 19-21) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
A new corrected drawing in compliance with 37 CFR 1.121(d) is required in this application to replace informal Fig. 1. 

Specification
On page 4, line 20, “embodiment” is missing a period after.


Claim Objections
In claim 12, lines 2-3, should “processing or a multi-modal input” be “processing of a multi-modal input”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Omote et al. (2019/0341025).

Consider claim 1, Omote discloses a method for processing multi-modal input (using a neural network with multimodal inputs, [0002]) comprising: receiving a plurality of signal inputs, each signal input having a corresponding input mode (audio, video, text, and other, Fig. 7 elements 711, [0027]); processing each signal input in a series of mode-specific processing stages, each successive mode-specific stage being associated with a successively longer scale of analysis of the signal input (Fig 1B, features stage 104, Word level Fusion 104, Sentence Level Embedding 105,[0037]); and generating a 

Consider claim 12, Omote discloses a non-transitory machine-readable medium having instructions stored hereon (e.g. ROM, [0084]), wherein the instructions when executed by a computer processor (processor executing a program, [0085]) cause processing of a multi-modal input, the processing comprising: receiving a plurality of signal inputs, each signal input having a corresponding input mode (audio, video, text, and other, Fig. 7 elements 711, [0027]); processing each signal input in a series of mode-specific processing stages, each successive mode-specific stage being associated with a successively longer scale of analysis of the signal input (Fig 1B, features stage 104, Word level Fusion 104, Sentence Level Embedding 105,[0037]); and generating a fused output based on the output of a series of fused processing stages, each successive fused processing stage being associated with a successively longer scale of analysis of the signal input (output of NN103 is based on the output of Word Level Fusion stage 104 and Sentence level embedding 105, [0037], sentences being longer than an individual word); wherein multiple fused processing stages receive inputs from corresponding mode-specific processing stages, whereby the fused output depends on the plurality of signal inputs (stage 104 Word Level Fusion receives features from stage 101, and Sentence level Embedding receives outputs from mode specific word level fusion stage 104, Fig 1B, [0037]).

Consider claim 2, Omote discloses the plurality of signal inputs represent a linguistically-based output from a subject (spoken words, [0038], [0064]), and wherein the method further providing the fused output comprising a representation of a sentiment expressed in the linguistically-based output (classification of the emotional state of the user, such as happy, sad, etc., [0027]). 

Consider claim 3, Omote discloses the input modes corresponding to the signal inputs comprise an audio input mode (audio, [0032]). 

Consider claim 4, Omote discloses the input modes corresponding to the signal inputs further comprise a text input mode (text, [0032]). 

Consider claim 5, Omote discloses the text mode input comprises an automated speech recognition of the audio mode input (automatic speech recognition, [0063-0064]). 

Consider claim 6, Omote discloses the input modes corresponding to the signal inputs further comprise a video input mode, wherein the video mode input comprises a facial image of a speaker producing speech representing the audio mode input (video stream showing the face of a person speaking, [0038]). 

Consider claim 7, Omote discloses the input modes corresponding to the signal inputs comprises a first timescale audio input mode and a second timescale audio input mode, wherein the second timescale is longer than the first timescale (time scaling of the audio input during feature extraction, scale 1 being longer than scale 8, [0059]). 

Consider claim 8, Omote discloses the successively longer scales of analysis comprise a word scale analysis and a sentence or utterance scale analysis (word level analysis, sentence level embedding, Fig 1B, [0037]). 

Consider claim 9, Omote discloses at least some of the processing stages include feed-forward neural network encoders (e.g. NN 103, [0037], [0076])). 

Consider claim 10, Omote discloses at least some of the processing stages include long short-term memory (LSTM) networks (LSTM, [0076]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Omote et al. (2019/0341025) in view of Henry et al. (2018/0225116).

Consider claim 11, Omote discloses the inputs from the corresponding mode-specific processing stages comprise LSTM inputs (the combined features are provided to a weighting neural network, [0043], which may be a LSTM [0076]).
Omote does not specifically mention LSTM state values.
Henry discloses LSTM state values ([0367]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Omote by including LSTM state values in order to improve artificial neural network performance and efficiency of computations associated with ANNs, as suggested by Henry ([0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
6,598,020 Kleindienst discloses an adaptive emotion and initiative generator for conversational systems
2013/0132088 Kim discloses determining emotional segments with confidence levels and emotion changes, see Fig 4 and Fig 6 element 603
7,684,984 Kemp discloses recognizing speech using emotional changes
2005/0114142 Asukai discloses an emotion calculating apparatus
9,047,871 Dimitriadis discloses a real-time emotion tracking system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                     02/09/22